Name: 95/414/EC: Council Decision of 17 July 1995 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part
 Type: Decision
 Subject Matter: Europe;  European construction;  international trade;  international affairs
 Date Published: 1995-10-13

 13.10.1995 EN Official Journal of the European Communities L 247/1 COUNCIL DECISION of 17 July 1995 on the conclusion by the European Community of the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part (95/414/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof, Having regard to the proposal from the Commission, Whereas, pending the entry into force of the Partnership and Cooperation Agreement between the European Communities and their Member States, of the one part, and the Russian Federation, of the other part, signed in Corfu on 24 June 1994, it is necessary to approve, on behalf of the European Community, the Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part, initialled on 29 December 1994, HAS DECIDED AS FOLLOWS: Article 1 The Interim Agreement on trade and trade-related matters between the European Community, the European Coal and Steel Community and the European Atomic Energy Community, of the one part, and the Russian Federation, of the other part, together with the two Protocols and the declarations relating thereto, is hereby approved on behalf of the European Community. The text of the Interim Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the persons empowered to sign the Interim Agreement (1). Article 3 The President of the Council shall give the notification provided for in Article 36 of the Interim Agreement on behalf of the European Community. Done at Brussels, 17 July 1995. For the Council The President J. SOLANA (1) The date of entry into force of the Agreement will be published in the Official Journal of the European Communities by the General Secretariat of the Council.